Citation Nr: 1550234	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence exists to reopen a claim of service connection for posttraumatic stress disorder (PTSD). 

2. Whether new and material evidence exists to reopen a claim of service connection for a psychiatric disability other than PTSD. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. In that decision, the RO found no new and material evidence existed to reopen a claim of service connection for PTSD. 

The Veteran testified before the undersigned at a September 2015 Board hearing. A transcript of the hearing is in the file and has been reviewed. 

As an initial matter, the claim of service connection for PTSD was last denied by the Board in a January 1999 decision, while a claim of service connection for all disabilities other than PTSD was last denied by the Board in an April 2010 decision. As a result, the Board must consider evidence from different time periods in adjudicating whether there has been new and material evidence, in spite of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects). 

The underlying merits issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. In January 1999, the Board denied a claim of service connection for PTSD. 

2. Evidence received since the January 1999 Board decision raises a reasonable possibility of substantiating the service connection claim for PTSD.

3. In April 2010, the Board denied a claim for service connection for psychiatric disabilities other than PTSD. 

4. Evidence received since the April 2010 Board decision raises a reasonable possibility of substantiating the service connection claim for a psychiatric disability other than PTSD.


CONCLUSIONS OF LAW

1. The January 1999 Board decision denying a claim of service connection for PTSD is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (1998). 

2. Evidence received since the January 1999 decision denying service connection for PTSD is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. The April 2010 Board decision denying a claim of service connection for all disabilities other than PTSD is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009). 

4. Evidence received since the January 1999 decision denying service connection for a psychiatric disability other than PTSD is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this decision, the Board is reopening the claims of service connection; no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), is necessary. 

New and Material Evidence

A claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously received by agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the claim was denied originally because there was no present disability and the evidence received to reopen the claim showed the veteran currently had the present disability. The Court held the claim was to be reopened because new and material evidence was received even though there was still no nexus opinion of record. Id. 

PTSD

The procedural history of this claim shows that in March 1988, the Board denied a claim of service connection for PTSD as no diagnosis was shown.  In January 1999, the Board found no clear diagnosis of PTSD and again denied the claim. 

At the time of the last prior final denial, the evidence consisted of: service treatment records, the Veteran's statements/claims, SSA records, several VA examinations (some of which diagnosed PTSD and provided and nexus and some of which did not) and VA records. 

Since the last prior final denial, the evidence now includes a May 2004 evaluation from a private psychologist (Dr. M.S.) which provides a diagnosis of PTSD and a statement of etiology. 

Since the file now reflects a diagnosis of PTSD and a nexus, the credibility of which must be presumed under Justus, 3 Vet. App. at 512-513, the claim is reopened. Shade, 24 Vet. App. 110. The evidence relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim. The evidence is considered both new and material. 


All Psychiatric Disabilities Other than PTSD

The procedural history of this claim shows that in January 1999, the Board denied all psychiatric disabilities that were claimed to be due to service; specifically, it found no objective medical evidence of record which linked an acquired psychiatric disorder other than PTSD to the Veteran's period of service. In April 2010, the Board reopened this claim but again denied it, stating that competent medical evidence showed that the Veteran's acquired psychiatric disability was not related to active service.

At the time of the last prior final denial, the evidence consisted of all evidence listed above, as well as the May 2004 evaluation from Dr. M.S.  Since that time, a December 2013 VA examination report (providing a negative nexus opinion) and newer VA treatment records showing diagnoses of anxiety and bipolar disorder, to include an August 2015 VA treatment record showing a diagnosis of "anxiety, combat-related" have been added to the file. 

Since the file now reflects a diagnosis of an anxiety disability related to service (again, the credibility of which presumed under Justus, 3 Vet. App. at 512-513), the claim is reopened. Shade, 24 Vet. App. 110. The evidence relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim. The evidence is considered both new and material. 


ORDER

New and material evidence having been received to substantiate the claim for service connection for PTSD, the petition to reopen the claim is granted. 

New and material evidence having been received to substantiate the claim for service connection for a disability other than PTSD, the petition to reopen the claim is granted. 


REMAND

Although the current claim has been pending since November 2010 and the Veteran just attended a Board hearing on the issue, he filed a fully developed claim form in October 2015 listing the issues already on appeal. Consequently, the AOJ added new VA treatment records to the file, one of which (the August 2015 VA treatment record referenced above) impacts this claim. 

Since the AOJ added these records, not the Veteran, 38 U.S.C.A. § 7105(e) is not in operation and the records are not waived. The AOJ must consider these records and readjudicate the claim as they are not contemplated on the last SSOC of March 2014. 

Further, the Board finds the 2013 VA examination report requires clarification as to the etiology of any diagnosed anxiety disorder. 

Accordingly, the case is REMANDED for the following action:

1. Request that the December 2013 VA examiner (or, if unavailable, any qualified VA examiner state whether it is at least as likely as not that any currently diagnosed psychiatric disability other than PTSD, to include bipolar disorder and anxiety disorder, is related to service. A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


